NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4383-16T1
BILLINGS WHEELER, IV,

        Plaintiff-Respondent,

v.

ANNA WHEELER,

     Defendant-Appellant.
______________________________

              Submitted May 16, 2018 – Decided June 28, 2018

              Before Judges Currier and Geiger.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Union
              County, Docket No. FM-20-0882-05.

              Judith L. Rosenthal, attorney for appellant.

              Respondent has not filed a brief.

PER CURIAM

        In this matrimonial matter, defendant Anna Wheeler appeals

from the May 5, 2017 post-judgment order denying her application

to compel her ex-husband to maintain a life insurance policy for

her benefit despite her remarriage and the termination of her

former husband's alimony obligation.              Because we find, under the

circumstances existing here, the reasonable evidence in the record
supports the trial judge's ruling that the obligation to maintain

life insurance for the benefit of defendant was connected to the

alimony requirement, we affirm.

     The parties were divorced in 2007 after a twenty-seven-year

marriage.    The amended Judgment of Divorce (AJOD) provides:

            1.   Effective February 1, 2007, plaintiff
                 shall pay to defendant permanent alimony
                 in the amount of $50,000 per year, or
                 $4,166   per  month.     Alimony   shall
                 terminate upon defendant's remarriage or
                 the death of either party.

            2.   Plaintiff shall maintain life insurance
                 coverage in the amount of $250,000 with
                 defendant designated as beneficiary, and
                 shall provide proof of the existence of
                 this coverage on an annual basis.

     After   plaintiff,   Billings       Wheeler   IV,   failed   to   provide

defendant with proof of insurance coverage, she filed a motion to

compel compliance with the insurance provision.             The motion was

granted, and plaintiff obtained a life insurance policy in August

2007, naming defendant as the sole beneficiary.            The parties also

executed a consent order that required the insurer to inform

defendant of any changes to, or lapse in, the coverage.

     Despite these orders, defendant learned that plaintiff had

allowed the policy to lapse.         Further motion practice led to a

second consent order, requiring plaintiff to again name defendant

as the beneficiary under a new policy.


                                     2                                 A-4383-16T1
      After    defendant       remarried        in    March      2014,     she    notified

defendant of her changed status and the alimony obligation was

terminated.          She    continued,     however,        to    contact    the    insurer

annually to confirm the existence of plaintiff's life insurance

policy.       When    she    made   her    call      in   2017,     defendant      learned

plaintiff had replaced her with his girlfriend as the beneficiary

on the policy.

      Defendant moved to compel plaintiff to comply with the AJOD

and maintain her as the beneficiary; plaintiff cross-moved to

terminate the life insurance obligation.                    After oral argument, the

Family Part judge found a reasonable interpretation of the                               AJOD

was that the "life insurance is connected with the payment of

alimony, and when the alimony obligation ceases, the obligation

to maintain the life insurance on behalf of the spouse ends also."

The   judge    denied       defendant's    motion         and    terminated       the    life

insurance obligation.

      On appeal, defendant argues that the trial judge erred in

terminating the life insurance obligation.                       She also asserts the

court was biased against her and failed to accord her due process.

      After a careful review of the record, we discern no merit to

defendant's contentions of bias and lack of due process.                                It is

evident the judge read the parties' submissions, was versed in the

applicable     statutes       and   case    law,      and       permitted    defendant's

                                            3                                      A-4383-16T1
counsel the opportunity to make her arguments in support of her

application.

       In    addressing      the     life    insurance     obligation,        it    is    a

commonplace        provision    in    a     property    settlement     agreement         or

judgment of divorce to require life insurance as security for

support payments in the event of the premature demise of the

obligor.         See, e.g., Konczyk v. Konczyk, 367 N.J. Super. 551, 556

(Ch. Div. 2003), aff'd, 367 N.J. Super. 512 (App. Div. 2004);

Boardman v. Boardman, 314 N.J. Super. 340, 344 (App. Div. 1998);

Davis v. Davis, 184 N.J. Super. 430, 436-38 (App. Div. 1982).

       Plaintiff        complied     with     his     alimony   obligation          until

defendant        remarried    in   March      2014.      Alimony   was       terminated

thereafter pursuant to the parties' own agreement.                            See also

N.J.S.A. 2A:34-25.           Now remarried, defendant does not allege she

is dependent on plaintiff for support and has not demonstrated the

parties intended plaintiff to continue to support her in the form

of a life insurance benefit following her remarriage to another

man.

       The purpose of life insurance in a divorce agreement setting

— to assure a sufficient fund for the payor's support obligations

should      he    or   she   predecease      that     responsibility     –    has    been

satisfied here.         Plaintiff fulfilled his alimony obligation until

defendant remarried, resulting in the termination of alimony.                         The

                                             4                                 A-4383-16T1
need for protection also ended when the alimony was no longer due.

As we have stated: "Generally, an obligation to maintain insurance

and the entitlement of the insured's former spouse . . . to the

proceeds will not survive the satisfaction of the obligation the

insurance was intended to secure."   Konczyk, 367 N.J. Super. at

562 (quoting 22 Causes of Action § 463, § 2).

     Affirmed.




                                5                         A-4383-16T1